               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

NETCHOICE, LLC d/b/a NETCHOICE, a 501(c)(6)
District of Columbia organization; and COMPUTER
& COMMUNICATIONS INDUSTRY                               Civil Action No.
                                                        4:21-cv-00220-RH-MAF
ASSOCIATION d/b/a CCIA, a 501(c)(6) non-stock
Virginia corporation,

      Plaintiffs,

v.

ASHLEY BROOKE MOODY, in her official
capacity as Attorney General of the State of Florida;
JONI ALEXIS POITIER, in her official capacity as
Commissioner of the Florida Elections Commission;
JASON TODD ALLEN, in his official capacity as
Commissioner of the Florida Elections Commission;
JOHN MARTIN HAYES, in his official capacity as
Commissioner of the Florida Elections Commission;
KYMBERLEE CURRY SMITH, in her official
capacity as Commissioner of the Florida Elections
Commission; and PATRICK GILLESPIE, in his
official capacity as Deputy Secretary of Business
Operations of the Florida Department of
Management Services,

     Defendants.
_________________________________


          JOINT REPORT OF RULE 26 INITIAL CONFERENCE




                                                                          1
      The Parties held a Rule 26(f) conference by telephone on July 16, 2021. In

accordance with Rule 26(f) and Local Rule 16.1, and the Court’s Initial

Scheduling Order dated June 10, 2021, the Parties to this action jointly submit the

following report.

I.    Nature of the Case

      Plaintiffs challenged Florida Senate Bill 7072 (S.B. 7072), which seeks to

regulate how “social media platforms,” as defined by the statute, moderate content

posted by third parties. Plaintiffs allege that the statute violates the First

Amendment, the Due Process Clause under the Fifth and Fourteenth Amendments,

the Commerce Clause, and the Equal Protection Clause, and that the law is

preempted by Section 230 of the Communications Decency Act. Shortly after

filing the Complaint, Plaintiffs moved to preliminarily enjoin enforcement of the

statute. The Court granted Plaintiffs’ motion, and the preliminary injunction took

effect on June 30, 2021. The State Defendants filed their answer and defenses on

July 15, 2021, contending, inter alia, that the challenged law passes constitutional

muster and that, insofar as Section 230 would purport to shield Plaintiffs and their

members from the provisions of the challenged law, Section 230 is

unconstitutional as applied.




                                            2
      Plaintiffs’ Position

      This constitutional challenge to S.B. 7072 turns on overwhelmingly legal as

opposed to factual issues. Plaintiffs’ Complaint asserts four claims based on

constitutional violations and one claim based on preemption under Section 230.

The violations of the First Amendment and other constitutional provisions, as well

as the conflict with Section 230, are apparent from the plain text of the statute’s

provisions. Likewise, the discriminatory motivations behind the statute are equally

clear from, among other things, official public statements made by the Governor

and legislators in promoting and passing this law. Because this case can readily be

resolved on legal grounds with little, if any, further factual development, extensive

discovery is not necessary and would only serve to delay the proceedings.

      In the interest of efficiently resolving this dispute, Plaintiffs intend to file an

early motion for summary judgment well before the close of discovery. The motion

will set forth why the claims in the Complaint should be resolved in Plaintiffs’

favor based on the text of S.B. 7072, the relevant legal authorities, materials in the

public record, and limited facts that are not subject to genuine dispute. By

establishing why S.B. 7072 is unconstitutional and why Plaintiffs are entitled to

judgment on the legal issues, the motion will in turn demonstrate the lack of any

need for discovery, much less the extensive and highly burdensome discovery that

the State apparently contemplates. If the State continues to insist on wide-ranging



                                           3
demands and/or subpoenas, it should demonstrate a legitimate and compelling need

and basis for such discovery in response to Plaintiffs’ motion for summary

judgment. See, e.g., Google, Inc. v. Hood, 96 F. Supp. 3d 584, 598 (S.D. Miss.

2015) (recognizing that a state Attorney General’s subpoena that “interfere[d] with

Google’s [editorial] judgment” would “likely produce a chilling effect on Google’s

protected speech, thereby violating Google’s First Amendment rights”), vacated

and remanded on procedural grounds, 822 F.3d 212 (5th Cir. 2016); see also

Gibson v. Fla. Legislative Investigation Comm., 372 U.S. 539, 546 (1963) (“[I]t is

an essential prerequisite to the validity of an investigation which intrudes into

the area of constitutionally protected rights of speech . . . that the State

convincingly show a substantial relation between the information sought and a

subject of overriding and compelling state interest.”).

      State Defendants’ Position

      S.B. 7072 regulates the content moderation decisions of social media

platforms, and Plaintiffs’ flagship claim is that such regulation violates the First

Amendment. To prevail on this theory, Plaintiffs must establish as a threshold

matter that the First Amendment protects their members’ choices about which

user-generated content to host. Resolving this threshold issue will require the Court

to answer questions of fact as well as law. How, as a practical matter, do Plaintiffs’

members decide which content to host and present to viewers? To what extent do



                                            4
Plaintiffs’ members intend to convey a message or curate speech around a central

theme through their content moderation decisions? What do Plaintiffs’ members

mean when they disclaim responsibility for the speech they host in their terms of

service? The Court cannot decide whether key provisions of S.B. 7072 regulate

social media platforms’ speech without first answering these and other questions of

fact. Many of the same and other related questions are also important to Plaintiffs’

preemption claim, which rests in part on Plaintiffs’ contention that their members

exercise editorial judgment through their content moderation decisions.

      If the Court concludes that S.B. 7072 regulates activity protected by the First

Amendment, it will then need to determine the appropriate level of scrutiny. This

issue also depends in part on questions of fact. Common carriers are entitled, at

most, to very modest First Amendment protection, and common carrier status turns

in part on the extent of an entity’s market power and the availability of alternate

means by which consumers can obtain the service the entity offers. Moreover,

intermediate rather than strict scrutiny is the appropriate level of scrutiny for

certain regulations of speech by entities that are bottlenecks for the speech of

others. Whether Plaintiffs’ members are properly treated as common carriers and

whether they are bottlenecks for their users’ speech are thus additional legitimate

topics for discovery. And whichever level of scrutiny the Court adopts, it will need

to decide whether S.B. 7072 is justified in light of the nature and scope of the



                                           5
problem this law addresses. Whether Plaintiffs’ members engage in arbitrary and

unfair content moderation decisions is therefore another legitimate topic for

discovery.

       Plaintiffs’ other claims likewise turn on questions of fact as well as law. For

example, Plaintiffs’ dormant commerce clause claim depends in part on the extent

to which S.B. 7072 burdens interstate commerce. And whether 47 U.S.C. § 230 is

consistent with the First Amendment depends in part on the extent to which

Plaintiffs’ members coordinate their content moderation decisions with

government actors.

       While it is understandable that Plaintiffs would prefer to avoid discovery on

these and other topics, they chose to file this lawsuit and must bear the ordinary

burdens of civil litigation.

II.    Possibility of Settlement

       Given the nature of this case, a settlement is highly unlikely. Nor do the

Parties believe there are alternative dispute resolution processes that would be

helpful in facilitating settlement.

III.   Proposed Timetables and Cutoff Dates

       The Parties have not agreed to consolidate the preliminary injunction

proceedings with any other phase of this litigation.




                                           6
      Plaintiffs’ Position

      In light of the Court’s Initial Scheduling Order and Rule 16(b)(3)(A),

Plaintiffs propose the following deadlines:

         ● Joinder of other parties: August 6, 2021

         ● Amendment of pleadings: August 6, 2021

         ● Completion of discovery: November 15, 2021 (per the Court’s Initial

             Scheduling Order)

         ● Filing of dispositive motions: November 15, 2021

      Plaintiffs oppose the State’s request to extend the case schedule. In its Initial

Scheduling Order, the Court set a discovery deadline of November 15, 2021 and a

two-week trial period starting on February 22, 2022. It stated that “[t]hese dates

will be moved earlier on an agreed motion or on a contested motion showing good

cause. The parties should request a delay of these dates only for good cause.”

      The State seeks to prolong each remaining stage of the litigation by many

months beyond the Court’s established deadlines, far in excess of the minimal, if

any, time needed for discovery in this case. The State does not attempt to explain

why it needs that much time. This delay is apparently designed to give the State

ample opportunity to engage in fishing expeditions while denying Plaintiffs the

chance to secure permanent relief in a timely manner. Without a permanent

injunction and a declaratory judgment invalidating the law, Plaintiffs and their



                                          7
members are left exposed to private actions alleging violations of S.B. 7072’s

extremely broad provisions, each of which carries the threat of onerous statutory

damages.1 In short, the State falls far short of showing “good cause” to delay the

proceedings, and such delay would cause substantial harm to Plaintiffs’ members.

           State Defendants’ Position

       To accommodate necessary third-party discovery from Plaintiffs’ members

and in light of the complexity and importance of the factual issues likely to be

disputed in this case, Defendants propose that the Court extend the deadlines in its

initial scheduling order as follows:

            Joinder of other parties: March 15, 2022

            Amendment of pleadings: March 15, 2022

            Completion of discovery: May 2, 2022

            Filing of dispositive motions: May 31, 2022

       Defendants dispute Plaintiffs’ position that the discovery cutoff and trial

dates previously set by the Court should be maintained. The Court has since

entered its Preliminary Injunction, enjoining the effectiveness of the challenged



1
  This threat is not hypothetical. For example, separate putative class actions have been filed
against Facebook, Twitter, and YouTube in the Southern District of Florida, each seeking
statutory, actual, and punitive damages under Section 501.2041, Fla. Stat, the new content-
moderation law. ECF No. 21, Trump et al v. Facebook, Inc. et al, No. 1:21-cv-22440; ECF No.
16, Trump et al v. Twitter, Inc et al, No. 1:21-cv-22441; ECF No. 21, Trump et al v. YouTube,
LLC et al, No. 1:21-cv-22445.


                                               8
Florida law during the pendency of this action and preserving the status quo ante.

Because the defenses properly asserted by Defendants will require discovery from

third parties, in particular from some or all of Plaintiffs’ members—the real

plaintiff parties in interest here—and because Defendants reasonably anticipate

protracted motion practice in connection with their discovery efforts, a discovery

cutoff of November 15, 2021, is unreasonable, unnecessary, and highly prejudicial

to Defendants to the point of denying them due process. For the same reason, a

trial date of February 22, 2022, is unreasonable, unnecessary, and highly

prejudicial to Defendants to the point of denying them due process.

IV.   Initial Disclosures

      The Parties agree to make Rule 26(a)(1) initial disclosures on or before

August 2, 2021. Rule 26(a)(2) and Rule 26(a)(3) disclosures will be made in

compliance with the Court’s Initial Scheduling Order.

V.    Discovery Plan

      A. Scope and Form of Discovery

      Plaintiffs’ Position

      As outlined above, little to no discovery is needed—much less the extensive

and highly burdensome discovery that the State apparently contemplates—

because the constitutionality and enforceability of S.B. 7072 turns on legal issues

that can be resolved based on the statutory language, the governing case law,



                                         9
publicly available information, and limited facts that are not subject to any

genuine dispute. By no later than September 15, 2021, Plaintiffs intend to submit

an early summary judgment motion that crystallizes those issues and articulates

why the statute is both unconstitutional and preempted. Extensive discovery is

not only unnecessary, but would also interfere with and chill the very First

Amendment rights at issue in this case. See supra at 3-4 (citing cases).

     Insofar as the State insists on pursuing aggressive discovery, Plaintiffs’ early

summary judgment motion will facilitate the efficient resolution of any remaining

disagreement concerning the appropriate scope of discovery. The motion will

confirm the key issues in dispute, and in response the State should be required to

“convincingly show a substantial relation between the information sought and a

subject of overriding and compelling state interest,” Gibson, 372 U.S. at 546. That

is a streamlined approach that better enables the parties to narrow the areas of

disagreement and would allow the Court to resolve them in the concrete context of

Plaintiffs’ motion rather than on a piecemeal basis in response to various

discovery requests and/or subpoenas issued by Defendants.

     If, despite Plaintiffs’ proposed approach, the Parties do proceed to engage in

more general discovery, Plaintiffs reserve the right to seek discovery from the

State on topics including but not limited to: (1) the legislative intent, process, and

communications related to the consideration and enactment of S.B. 7072; (2) any



                                         10
information and data used to inform and support the legislative findings and

provisions in S.B. 7072; (3) the scope of the law’s impact on individuals and

entities both within Florida and outside the State; and (4) the planned enforcement

of the statute by the State and its various agents or agencies. Plaintiffs also reserve

the right to seek to limit the number of discovery requests and/or depositions

allotted to each Party for the sake of efficiency and preventing abusive practices.

      State Defendants’ Position

      Plaintiffs’ objection that Defendants must “demonstrate a legitimate and

compelling need and basis” for “extensive and highly burdensome discovery” is

misplaced and premature, misstates the law concerning the scope of the protections

that the First Amendment affords a party opposing discovery, and mischaracterizes

the discovery that Defendants intend to take.

      As a threshold matter, Plaintiffs’ objections are premature; an assertion of a

First Amendment privilege or a claim of a potential chilling effect are to be raised

and evaluated like any other privilege or alleged discovery burden, i.e., in relation

to specific discovery requests, Fed. R. Civ. P. 26(b)(1) (“Parties may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim

or defense[.]”) (emphasis added). Such objections cannot be interposed as a

complete and ab initio bar to discovery.




                                           11
      Furthermore, in making their case for suppressing all discovery of evidence,

Plaintiffs rely on two cases in which the subjects of ongoing government

investigations sued to block the investigations on the ground that, if allowed to

continue, they would chill their free speech. This is a far-cry from the situation

here, where Plaintiffs are attempting to avoid the run-of-the-mill discovery

obligations that the federal rules impose on all civil litigants. Plaintiffs have made

no showing that discovery will seriously burden their First Amendment rights.

      But even if they had, the information that Defendants intend to seek in

discovery is highly relevant, necessary to the presentation of their case, and

unavailable from other sources. For example, discovery regarding whether the

platforms seek to convey a particular message through the content they host; the

scope, meaning, and significance of their disclaiming in their terms of service of

responsibility for that content; the extent to which the platforms exercise any

editorial judgment in moderating content; and the extent to which the platforms

constitute a bottleneck over their user’s speech is essential for establishing whether

the platforms are engaged in First Amendment activity at all and, if they are, what

protections attach to that conduct under Supreme Court precedent. Discovery into

these and other topics discussed above is essential to Defendants’ case.




                                          12
     B. Preservation of Potentially Discoverable Information

     The Parties have agreed to take reasonable measures to preserve potentially

discoverable information and/or documents, including Electronically Stored

Information (ESI), that is relevant to this litigation from alteration or destruction

in the ordinary course of business. At this point, the Parties do not foresee issues

concerning the preservation of discoverable information.

     C. Disclosure or Production of Electronic or Computer-Based Media

     Subject to the parties’ positions concerning discovery in general (see Section

V.A, supra), the Parties may request production of electronic or computer-based

media (“Electronic Stored Information” or “ESI”). Electronic discovery shall be

limited to ESI that is reasonably available and accessible to the responding party

in the ordinary course of business. The term “ESI” shall include, but is not limited

to: email, word processing documents, spreadsheets, presentation documents,

images, audio, video, and audiovisual recordings, databases, computer systems

(hardware and software), servers, archives, backup for disaster recovery systems,

tapes, discs, drives, cartridges, and other storage media, handheld wireless

devices, mobile telephones, and paging devices.

     Identification and Production of Discoverable ESI: The Parties shall review

all ESI that has been identified as containing relevant discoverable information for

responsiveness and privilege. In accordance with the guidelines described herein,



                                         13
the Parties shall produce ESI that is responsive and not privileged or otherwise

protected. The producing party shall list on a privilege log any responsive ESI to

which it claims a privilege or other protection.

      Scope and Cost Required: The Parties do not expect that the cost and time

required for disclosure or production of ESI will be beyond what is reasonably

available and accessible to the Parties in the ordinary course of business.

      Form of Production of ESI: ESI shall, to the extent possible, be produced in

an accessible standard format and on a standard media (e.g., hard drive, thumb

drive, or CD-ROM) or via email, an online server, or an online file transfer

system. As a general matter, ESI should be produced in its native format. If any

ESI is not readable, the producing party may elect to produce such information in

hard copy format. Any ESI produced must include sufficient information to

identify the author, sender, and recipient of the document as well as the date of its

creation, revision, and/or transmission.

      D. Other Discovery Matters

      Discoverable materials in this case, if any, may include personally sensitive

information and information prohibited by law from disclosure to third parties. The

Parties are currently drafting and plan to file a proposed Protective Order to govern

any materials that may be produced in discovery in this case.




                                           14
VI.    Motions Practice

       Plaintiffs’ Position

       As discussed above, Plaintiffs intend to file an early motion for summary

judgment by September 15, 2021 if not sooner. Plaintiffs do not plan to file other

dispositive motions prior to that motion.

       State Defendants’ Position

       Defendants do not intend to file a dispositive motion until the close of

discovery. While the rules permit Plaintiffs to move for summary judgment at any

time, Defendants will invoke their rights under Federal Rule of Civil Procedure

56(d) to the extent that an early summary judgment motion by Plaintiffs turns on

disputed facts. Defendants do not believe that litigating serial summary judgment

motions by Plaintiffs while discovery is ongoing will promote the efficient

resolution of this case.

       As officers of the Court, undersigned counsel agree to cooperate with each

other and the Court to promote the just, speedy, and inexpensive determination of

this action.

                                             Respectfully submitted,


                                             /s/ Douglas L. Kilby




                                            15
Ilana H. Eisenstein (admitted pro hac    Douglas L. Kilby
vice)                                    Florida Bar No. 0073407
Ben C. Fabens-Lassen (admitted pro hac   Glenn Burhans, Jr.
vice)                                    Florida Bar No. 0605867
Danielle T. Morrison (admitted pro hac   Bridget Smitha
vice)                                    Florida Bar No. 0709581
DLA PIPER LLP (US)                       Christopher R. Clark
One Liberty Place                        Florida Bar No. 1002388
1650 Market Street, Suite 5000           STEARNS WEAVER MILLER
Philadelphia, PA 19103-7300              WEISSLER ALHADEFF &
Phone: 215-656-3300                      SITTERSON, P.A.
Fax: 215-656-3301                        Highpoint Center
Email: ilana.eisenstein@dlapiper.com     106 East College Avenue, Suite 700
ben.fabens-lassen@dlapiper.com           Tallahassee, FL 32301
danielle.morrison@dlapiper.com           Phone: (850) 580-7200
jonathan.green@dlapiper.com              Email: dkilby@stearnsweaver.com
                                         gburhans@stearnsweaver.com
                                         bsmitha@stearnsweaver.com
                                         crclark@stearnsweaver.com

Christopher G. Oprison                   Lauren Gallo White
Florida Bar No. 0122080                  (admitted pro hac vice)
J. Trumon Phillips                       Meng Jia Yang
Florida Bar No. 84568                    (admitted pro hac vice)
DLA PIPER LLP (US)                       WILSON SONSINI GOODRICH &
200 South Biscayne Blvd., Suite 2500     ROSATI, P.C.
Miami, Florida 33131                     One Market Plaza
Phone: 305-423-8500                      Spear Tower, Suite 3300
Fax: 305-675-6366                        San Francisco, CA 94105
Email: chris.oprison@dlapiper.com        Phone: (415) 947-2000
trumon.phillips@dlapiper.com             Email: lwhite@wsgr.com
sheila.hall@dlapiper.com                 mjyang@wsgr.com

Peter Karanjia (admitted hac vice)       Brian M. Willen
James J. Halpert (pro hac vice           (admitted pro hac vice)

                                       16
forthcoming)                                Steffen N. Johnson
DLA PIPER LLP (US)                          (admitted pro hac vice)
500 Eighth Street, NW                       WILSON SONSINI GOODRICH &
Washington, DC 20004                        ROSATI, P.C.
Phone: 202-799-4000                         1700 K St NW
Fax: 202-799-5000                           Washington, DC 20006
Email: peter.karanjia@dlapiper.com          Phone: (202) 973-8800
jim.halpert@dlapiper.com                    Email: bwillen@wsgr.com
                                            sjohnson@wsgr.com


Attorneys for Plaintiff NetChoice, LLC      Attorneys for Plaintiff Computer &
                                            Communications Industry Association

/s/Blaine H. Winship                        /s/Charles J. Cooper
Blaine H. Winship                           Charles J. Cooper (248070DC)
Florida Bar No. 356913                      David H. Thompson (450503DC)
Chief Assistant Attorney General            Brian W. Barnes*
Complex Litigation Bureau                   Joseph O. Masterman (Florida Bar
                                            No. 1004179)
Daniel W. Bell                              COOPER & KIRK, PLLC
Florida Bar No. 1008587                     1523 New Hampshire Ave., NW
Chief Deputy Solicitor General              Washington, DC 20036
                                            (202) 220-9600
Office of the Attorney General of           ccooper@cooperkirk.com
Florida                                     dthompson@cooperkirk.com
The Capitol, Suite PL-01                    bbarnes@cooperkirk.com
Tallahassee, Florida 32399-1050             jmasterman@cooperkirk.com
Telephone: (850) 414-3300                     *Admitted pro hac vice
Facsimile: (850) 488-4872
Blaine.winship@myfloridalegal.com           James W. Uthmeier
Daniel.bell@myfloridalegal.com              Florida Bar No. 113156
                                            General Counsel
Attorneys for Defendants Ashley             Raymond F. Treadwell
Moody, in her official capacity as          Florida Bar No. 93834
Attorney General of Florida; Joni           Chief Deputy General Counsel
Alexis Poitier, in her official capacity    EXECUTIVE OFFICE OF GOVERNOR RON
as Commissioner of the Florida              DESANTIS

                                           17
Elections Commission; Jason Todd         Office of the General Counsel
Allen, in his official capacity as       The Capitol, PL-05
Commissioner of the Florida Elections    Tallahassee, FL 32399
Commission; John Martin Hayes, in        (850) 717-9310
his official capacity as Commissioner    James.Uthmeier@eog.myflorida.com
of the Florida Elections Commission;     Ray.Treadwell@eog.myflorida.com
and Kymberlee Curry Smith, in her
official capacity as Commissioner of     Attorneys for Defendant Patrick
the Florida Elections Commission         Gillespie, in his official capacity as
                                         Deputy Secretary of Business
                                         Operations of the Florida Department
                                         of Management Services




                                        18
                       CERTIFICATE OF SERVICE

     Counsel certifies that the foregoing document was electronically served on all

counsel of record via the CM/ECF system on this 2nd day of August, 2021.



                                        Respectfully submitted,


                                        /s/ Douglas L. Kilby




                                       19
